Hough, J.
Although the prices of the articles set out in the account sued on, were agreed upon on Sunday, the contract of sale was not completed until the day following, when the goods were delivered. It cannot, therefore, be regarded as a contract made on Sunday. Lyon v. Strong, 6 Vt. 219; Adams v. Gay, 19 Vt. 358; Lovejoy v. Whipple, 18 Vt. 379; Smith v. Bean, 15 N. H. 577; Mason v. Thompson, 18 Pick. 305; Hening v. Powell, 33 Mo. 468; Fritsch v. Heislen, 40 Mo. 555; Luebbering v. Oberkoetter, 1 Mo. App. 399; Gwinn v. Simes, 61 Mo. 335; Benjamin on Sales, § 557.
The contract was, in its nature, a severable one, and the plaintiff dismissed as to the two items delivered on Sunday, although the testimony tended to show that these items were delivered only for the inspection of the lady for whom they were intended.
We see no error, materially affecting the merits of the action, in the refusal of the court to grant the defendants a? continuance. The judgment of the circuit court will be affirmed.
The other judges concur.